F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           NOV 28 1997
                                TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk


STANFORD E. ANDRESS,

             Plaintiff-Appellant,

v.                                                      No. 97-1220
                                                     (Dist. of Colorado)
UNITED STATES POSTAL                                (D.C. No. 97-Z-121)
SERVICE; CITY OF DENVER, Does
One and Two,

             Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a);

10th Cir. R. 34.1.9. The cause is therefore ordered submitted without oral

argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Stanford E. Andress, proceeding pro se, appeals an order of the district

court dismissing his claim against the United States Postal Service (“USPS”) with

prejudice on the grounds of sovereign immunity. As the basis for his action

against the USPS, Andress’ complaint averred that the USPS negligently failed to

deliver written notice that his antique car had been seized and was subject to sale,

thereby depriving Andress of the opportunity to prevent the sale. In dismissing

Andress’ complaint, the district court noted that as an agency of the United

States, the USPS can only be sued with Congress’ explicit consent. Dist. Ct.

Order at 1. The district court further noted that although the Federal Tort Claims

Act waives sovereign immunity for certain types of negligence claims, see 28

U.S.C. § 1346(b), those “arising out of the loss, miscarriage, or negligent

transmission of letters or postal matter” are specifically excluded from the waiver.

Id. § 2680(b). Accordingly, the district court concluded that Andress’ claims

against the USPS were barred and had to be dismissed. Dist Ct. Order at 2.

      This court has reviewed de novo the parties briefs and contentions and the

entire record on appeal. We AFFIRM for substantially the reasons set forth in

the district court’s Order of Dismissal and Judgment dated April 22, 1997.

                                       ENTERED FOR THE COURT


                                       Michael R. Murphy
                                       Circuit Judge


                                         -2-